DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 02/02/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonon et al (US-2018/0277089, hereinafter, Tonon) in view of Asao et al (US-2010/0104110, hereinafter, Asao), and further in view of Murgia et al (US-2014/0112496, hereafter, Murgia).
Regarding claim 1, Tonon discloses an arrangement (Fig. 1) for at least one of communication and noise attenuation within an aircraft (1), the arrangement comprising: a first microphone (11) disposed directed towards a first aircraft operator (crew) when the first aircraft operator is disposed in a first cockpit seat (3) to receive a first communication input from the first aircraft operator (see ¶ [0030]); and an array of first speakers (9, see ¶ [0031]) directed towards the first aircraft operator when disposed in the first cockpit seat to cooperatively provide a first communication output to the first aircraft operator (see ¶ [0030]).
Tonon does not disclose the microphone of the arrangement is an array of microphones disposed generally in front of the first cockpit seat and unobstructedly directed towards the first aircraft operator or crew.
Asao discloses a noise reduction system or arrangement within an aircraft (100) in the same field of endeavor that having an array of microphones (see microphone array MA of Fig. 6A) disposed generally in front of a seat and directed towards a person seating in the seat for with the microphones for noise detection are arranged in high density in the specified direction in order to more accurately detecting noise signal level and enhance the noise reduction effect (see ¶ [0088]).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention was made to modify the arrangement for at least one of communication and noise attenuation within an aircraft of Tonon with an array of microphones that are disposed generally in front of the seat, as taught by Asao, for disposed the microphone array in front of the cockpit seat and directed towards the aircraft operator or crew having the microphones for noise detection are arranged in high density in the specified direction in order to more accurately detecting noise signal level and enhance the noise reduction effect.
However, Asao does not disclose the array of microphones disposed generally unobstructedly directed towards the first aircraft operator or crew.
Murgia discloses a microphone array placement for noise cancellation in a vehicle compartment (airplane cockpit, see ¶ [0003], [0004] and Figs. 4A-6B) including microphones 106 that are disposed generally unobstructedly directed towards the driver or passenger to obtain a clean voice component for a vehicle communication system (see ¶ [0024], [0026]).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention was made to further modify the arrangement for at least one of communication and noise attenuation within an aircraft of the combination of Tonon and Asao with a microphone array placement for noise cancellation in the vehicle compartment such as an airplane cockpit including microphones being generally disposed in front of the driver or pilot cockpit seat and generally unobstructedly directed towards the driver or pilot, as taught by Murgia, in order to obtain a clean voice component to provide improved speech communication and recognition for the for vehicle or airplane communication system

Regarding claim 9, Tonon discloses an aircraft (Fig. 1) comprising: a fuselage (1) having an interior (2) and including a cockpit (14) and a cabin area (15) that are disposed in the interior separated by one or more barriers including at least one of a cabin bulkhead or curtain; a first cockpit seat (3) disposed in the cockpit (14) and configured for supporting a first aircraft operator (crew); and an arrangement for at least one of communication and noise attenuation for the aircraft, the arrangement comprising:12UTILITY PATENT APPLICATION Attorney Docket No.: 014.9408USa first microphone (11) disposed in the cockpit (14) and cooperatively directed towards the first cockpit seat (3) to receive a first communication input from the first aircraft operator (crew, see ¶ [0030]); and an array of first speakers (9, see ¶ [0031]) disposed in the cockpit and cooperatively directed towards the first cockpit seat (3) to provide a first communication output to the first aircraft operator (see ¶ [0030]).
Tonon does not disclose the microphone of the arrangement is an array of microphones and disposed generally in front of the first cockpit seat and unobstructedly directed towards the first aircraft operator or crew.
Asao discloses a noise reduction system or arrangement within an aircraft (100) in the same field of endeavor that having an array of microphones (see microphone array MA of Fig. 6A) disposed generally in front of a seat and directed towards a person seating in the seat for with the microphones for noise detection are arranged in high density in the specified direction in order to more accurately detecting noise signal level and enhance the noise reduction effect (see ¶ [0088]).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention was made to modify the arrangement for at least one of communication and noise attenuation within an aircraft of Tonon with an array of microphones that are disposed generally in front of the seat, as taught by Asao, for disposed the microphone array in front of the cockpit seat and directed towards the aircraft operator or crew having the microphones for noise detection are arranged in high density in the specified direction in order to more accurately detecting noise signal level and enhance the noise reduction effect.  
However, Asao does not disclose the array of microphones disposed generally unobstructedly directed towards the first aircraft operator or crew.
Murgia discloses a microphone array placement for noise cancellation in a vehicle compartment (airplane cockpit, see ¶ [0003], [0004] and Figs. 4A-6B) including microphones 106 that are disposed generally unobstructedly directed towards the driver or passenger to obtain a clean voice component for a vehicle communication system (see ¶ [0024], [0026]).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention was made to further modify the arrangement for at least one of communication and noise attenuation within an aircraft of the combination of Tonon and Asao with a microphone array placement for noise cancellation in the vehicle compartment such as an airplane cockpit including microphones being generally disposed in front of the driver or pilot cockpit seat and generally unobstructedly directed towards the driver or pilot, as taught by Murgia, in order to obtain a clean voice component to provide improved speech communication and recognition for the for vehicle or airplane communication system

Regarding claims 2 and 10, Tonon discloses seats 3 can be one or more crew seats in cockpit 14 of the aircraft fuselage 1, see ¶ [0021], which is for a second cockpit seat for a second aircraft operator as claimed, and each of the communication inputs and communication outputs between the two aircraft operators or pilot are clearly corresponding to each other as claimed.
Regarding claims 3-4 and 11-12, since the array of first microphones and speakers, and the array of second microphones and speakers are being disposed in different crew seats as discussed in claim 2 above, the array of first microphones is cooperatively configured to receive predominantly the first communication input and not the second communication input; while the array of second microphones is cooperatively configured to receive predominantly the second communication input and not the first communication input (Fig. 1 of Tonon shows different seats for a crew and a passenger that configured to receive different communication).  
Regarding claims 5-6 and 13-14, see Fig. 1 and ¶ [0030] of Tonon, wherein the on board electronic system is operative to use an algorithm for controlling communication, and it is generally having adaptive control for independent communication control by the first aircraft operator and the second aircraft operator; and Asao shows in Figs. 8, 9 and ¶ [0093], [0094], [0095] that ANC control for the aircraft can be done in a systematic fashion.
Regarding claims 7 and 15, see Figs. 3, 4 of Tonon; and Fig. 3A of Asao.
Regarding claims 8 and 16, see ¶ [0030], [0041]-[0046] of Tonon; and ¶ [0075], [0076] of Asao.

Method for making claims 17-20 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1-4 since the apparatus claims perform the same functions as the method for making claims.


Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “modifying Tonon with the microphone array MA of Asao would render Tonon unsatisfactory for its intended purpose“ (page 10 in Remark/Argument), and “modifying Tonon with the microphones of Murgia would render Tonon unsatisfactory for its intended purpose” (page 11 in Remark/Arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to modify the microphone of Tonon with the microphone array taught by Asao, in front of the cockpit seat and directed towards the aircraft operator or crew having the microphones for noise detection are arranged in high density in the specified direction in order to more accurately detecting noise signal level and enhance the noise reduction effect, would have been considered obvious and reasonable to one of ordinary skill in the art.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As these are the totality of arguments presented, and they have been found unpersuasive, the existing rejection is deemed appropriate.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 05/05/2022